Citation Nr: 0518879	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for leg shortening, 
residual of a fracture of the right tibia, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right ankle, residual 
of a fracture of the right tibia.  

3.  Entitlement to an increased rating for residuals of a 
compression fracture at L3-4, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 until August 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

These matters were previously before the Board in July 2004.  
At that time, a remand was ordered to accomplish additional 
development.

By a rating decision in March 2005, additional separate 
service connection was established for traumatic arthritis of 
the right ankle as a residual of fracture of the right tibia.  
A 10 percent evaluation was assigned effective from August 
26, 1998.  The initial rating assigned for the traumatic 
arthritis of the right ankle, as a service-connected residual 
of the right ankle fracture, is inextricably intertwined with 
the original right ankle fracture rating issue developed on 
appeal.  As such, it is for consideration by the Board in 
this appeal.




FINDINGS OF FACT

1.  The competent clinical evidence of record establishes 
that the fracture of the right tibia is manifested by a 4 cm 
shortening of the right leg, as compared to the left leg.

2.  The competent clinical evidence of record establishes 
that the traumatic arthritis of the right ankle, residual of 
fracture of the right tibia, is manifested by marked 
tenderness over the healed fracture line and marked pain 
throughout range of motion of the right ankle, productive of 
limitation of motion of the right ankle. 

3.  The competent evidence reveals that the residuals of a 
compression fracture of L3-4 are manifested by complaints of 
pain productive of limitation of forward bending of the 
lumbar spine to no less than 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for leg shortening, residual of a fracture of the right 
tibia, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Code 5275 (2004).

2.  The criteria for a 20 percent evaluation for traumatic 
arthritis of the right ankle, residual of a fracture of the 
right tibia, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for a compression fracture of L3-4 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5295 (as 
in effect prior to August 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in July 2004, August 2004 and December 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background - right tibia fracture residuals

VA outpatient treatment reports dated in 1998 reflect 
complaints of right leg pain.  A September 1998 report 
revealed tenderness on the outside of the right ankle.  The 
veteran stated that working 12 to 16 hours on his feet on a 
daily basis worsened his pain.  He had attempted massage and 
medication without relief.  Additionally, a trial with 
special shoes was unsuccessful. 

The veteran was examined by VA in October 1998.  The veteran 
complained of right leg pain, primarily in the vicinity of 
the distal tibia and ankle.  He also had soreness over the 
fracture site.  He was conscious of a limp and was unable to 
run.  His symptoms were aggravated by prolonged standing and 
walking.  He denied use of a crutch or cane and denied any 
limitation of motion of the knee or ankle.  

Objectively, the veteran was able to move about the 
examination room without any demonstrable difficulty and 
climbed on and off of the examination table with no apparent 
pain.  Physical examination revealed a 2 cm. shortening of 
the right leg relative to the left.  There was a well-healed 
nontender surgical scar over the anterior aspect of the right 
knee.  There was another skin graft scar on the posterior 
aspect of the right calf.  

The right tibia had an obvious deformity at the junction of 
the middle and distal third with shortening but without 
malalignment.  He had flexion of the right knee from 0 to 140 
degrees.  He had full range of motion of the right ankle.  

Following the examination, the veteran was diagnosed with a 
healed fracture of the right tibia with shortening.  An 
assessment of traumatic arthritis was also made, as 
established by x-ray findings.

A January 1999 VA outpatient treatment report noted 
complaints of right ankle pain over the last several months.  
He commented that nonsteroidal anti-inflammatory drugs were 
no longer doing any good.  That treatment report contained an 
assessment of bursa over the lateral malleolar prominence of 
the right ankle.

A VA outpatient treatment report dated in April 1999 reveals 
tenderness over the lateral aspect of the right ankle.  There 
was also exquisite tenderness over the medial aspect of the 
tibial fracture that healed in a slight varus angulation.  

In November 1999, the veteran provided testimony at a 
personal hearing before the RO.  At that time, the veteran 
stated that he had soreness in the right ankle.  (T. at 5.)  
The veteran explained that he essentially was working 8-hour 
days and that he only took the allotted time for break that 
was authorized in his company.  (T. at 6.)  He took two 
breaks daily, in addition to a lunch break.  He stated that 
he could walk about a half mile before feeling discomfort in 
the right ankle.  When he did take a walk, later that night 
his ankle would be sore and puffy.  

VA clinical records dated in February 2000 demonstrate that 
the veteran could walk on his heels and his toes.  

The veteran was most recently examined by VA in January 2005.  
At that time, the veteran walked without the aid of a cane or 
other assistive device.  He no longer played sports.  The 
veteran reported right ankle pain which he rated as a 5 out 
of 10 in intensity.  He also reported weakness, stiffness and 
swelling of the right ankle.  There was no heat, redness, 
drainage, instability, locking or abnormal motion.  He 
further reported flare-ups with overuse, occurring about once 
every two weeks.  During such flare-up, his pain was a 10 out 
of 10.  The flare-ups lasted about 3 to 5 days.  Regarding 
pain management, the veteran took tramadol 50 mg three times 
daily, and motrin 600 mg twice daily.  The veteran stated 
that his right leg pain limited his ability to work on his 
hobby of refinishing furniture.  

Objectively, there was evidence of deformity of the right 
lower extremity.  There was bony deformity with a marked 
concavity in the bony contour on the right in the medial 
aspect.  There was no false motion.  The right leg was 4 cm 
shorter than the left and there was apparent malunion of the 
tibia with no loose motion and no false joint.  Weakness was 
noted.  There was tenderness over the healed fracture line.  
There was no drainage, edema or painful motion.  The veteran 
walked with a marked antalgic gait, limping on the right.  He 
had limitations in standing and walking.  There was no 
callosity or shoe breakdown.  

The veteran had -5 degrees of dorsiflexion of the right 
ankle.  He had 39 degrees plantar flexion.  He had 0 degrees 
passive dorsiflexion on the right.  There was weakness with 
both dorsiflexion and plantarflexion of the right foot.  The 
joint was painful on the lateral aspect.  There was marked 
pain throughout range of motion of the right ankle.  It was 
noted that such pain was significant when the veteran walked, 
and it hurt him during sleep.  The examination report 
indicated obvious atrophy of the right thigh and calf.  
Degenerative arthritis of the right ankle was also diagnosed.

Analysis

The veteran is presently assigned a 10 percent evaluation for 
right leg shortening as a residual of a fractured right 
tibia, under Diagnostic Code 5262.  However, the rating 
schedule provides specific criteria for rating shortening of 
the bones of the lower extremity under Diagnostic Code 5275.  
That Code section provides a 10 percent rating for shortening 
between 3.2 cm and 5.1 cm.  A 20 percent evaluation is for 
assignment for shortening between 5.1 cms to 6.4 cms.  On VA 
examination in January 2005, the veteran's right leg was 
noted to be 4 cms shorter than the left.  As such, the 
competent clinical evidence of record provides no basis for a 
rating in excess of 10 percent under Diagnostic Code 5275.  
As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for right leg shortening as a 
residual of fracture of the right tibia.

Additionally, a note to Diagnostic Code 5275 indicates that 
this rating is not to be combined with other ratings for 
fracture or faulty union in the same extremity.  This 
proscription of separate ratings precludes an award under 
Diagnostic Code 5275 and a separate award under Diagnostic 
Code 5262 in the present case for the separately established 
service-connected traumatic arthritis of the right ankle, 
residual of fracture of the right tibia.  Under Diagnostic 
Code 5262, a 10 percent rating is warranted for malunion of 
the tibia and fibula with slight ankle or knee disability.  A 
20 percent rating is warranted for malunion of the tibia and 
fibula with moderate ankle or knee disability.  Impairment of 
the tibia and fibula represented by malunion with marked knee 
or ankle disability warrants a 30 percent disability rating.  
When impairment of the tibia and fibula results in nonunion 
with loose motion, necessitating a brace, a 40 percent rating 
is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).

The Board has reviewed the evidence of record and finds 
support for the next-higher 20 percent rating under 
Diagnostic Code 5262 with regard to the right ankle.  
Specifically, it is noted that an April 1999 VA outpatient 
treatment report showed tenderness over the lateral aspect of 
the right ankle.  At that time, there was also exquisite 
tenderness over the medial aspect of the tibial fracture that 
healed in a slight varus angulation.  Moreover, the January 
2005 VA examination revealed limitations in walking and 
standing.  Further, there was marked tenderness over the 
healed fracture line.  Weakness was also noted.  
Additionally, the January 2005 VA examination showed marked 
pain throughout range of motion of the right ankle.  Such 
pain was significant and even bothered the veteran during 
sleep.  

The foregoing evidence thus depicts a disability picture 
consistent with the next-higher 20 percent rating for 
moderate disability of the knee or ankle.  In reaching this 
conclusion, the Board has appropriately considered objective 
findings of pain as instructed under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

While a 20 percent evaluation under Diagnostic Code 5262 is 
warranted here, there is no basis for an evaluation in excess 
of that amount.  Indeed, in order to establish entitlement to 
the next-higher 30 percent rating under Diagnostic Code 5262, 
the evidence must demonstrate impairment of the tibia and 
fibula represented by malunion with marked knee or ankle 
disability.  Such is not demonstrated here.  While the 
evidence also shows marked tenderness along the healed 
fracture line of the right tibia, this finding, in the 
context of the record of a whole, does not justify a 30 
percent evaluation.  Indeed, the evidence shows that the 
veteran walks without the use of any assistive devices and 
can comfortably ambulate for a half mile.  Additionally, the 
veteran was not unsteady and he denied falling down.  
Moreover, he was able to perform his job without taking 
additional unauthorized breaks.  He did walk with a limp and 
stated that he could not play sports, but overall, the 
severity of his right leg disability is fully accounted for 
in the assignment of a 20 percent evaluation under Diagnostic 
Code 5262.  

Of utmost significance here, however, is the fact that any 20 
percent rating assigned for the separately service-connected 
right ankle traumatic arthritis, residual of fracture of the 
right tibia, under Diagnostic Code 5262 may not be combined 
with the separate 10 percent rating assigned for shortening 
of the right leg under Diagnostic Code 5275.  As such, the 
service-connected traumatic arthritis of the right ankle is 
more appropriately rated under Diagnostic 5271 on the basis 
of limitation of motion of the right ankle as such rating may 
be combined with the 10 percent rating assigned under 
Diagnostic Code 5275.

The Board acknowledges findings of marked pain throughout 
ankle range of motion.  Diagnostic Code 5271, which 
specifically addresses ankle limitation of motion, provides a 
maximum rating of 20 percent.  In view of the discussion 
above, the Board finds that with consideration of additional 
functional impairment due to pain on range of motion of the 
right ankle, the evidence supports an initial 20 percent 
evaluation for traumatic arthritis of the right ankle, 
residual of fracture of the right tibia.  

The Board has considered whether a rating in excess of 20 
percent is possible via an alternate Diagnostic Code.  As 
there is no showing of ankylosis of the right ankle, 
Diagnostic Code 5270 is not for application.  No other Code 
sections are relevant here.

It is noted that the 10 percent rating under Diagnostic Code 
5275 for shortening of the right leg, and 20 percent rating 
under Diagnostic Codes 5010-5271 for traumatic arthritis of 
the right ankle, when combined, provides a combined rating 
for the service-connected right leg disabilities of 30 
percent.  See 38 C.F.R. § 4.25.  The Board observes that, 
under the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  In particular, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  See 38 C.F.R. § 4.68 
(2004).  As such, the award in this decision does not violate 
the amputation rule.

Additionally, while the evidence reveals surgical scars of 
the right knee and right calf, such are shown to be nontender 
and well-healed.  There is no contention of any 
symptomatology relating to such scars.  As such, assignment 
of a separate rating for such scars is not for application.  

Finally, the evidence does not reflect that right tibia 
fracture disabilities at issue have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2004) is not warranted.

Factual background - compression fracture at L3-4

The veteran was examined by VA in October 1998.  He 
complained of stiffness and soreness in the lower back.  Such 
discomfort occurred after sitting for more than two hours or 
with repeated bending and lifting.  The pain was localized to 
the lumbar spine and did not radiate to the lower 
extremities.  He denied any bowel or bladder incontinence.

Objectively, the veteran was able to move about the 
examination room without any demonstrable difficulty and 
climbed on and off of the examination table with no apparent 
pain.  

Examination of the lower back showed that the pelvis was 
shifted downward on the right side.  There was a list of the 
lumbar spine to the right.  There was also palpable right 
paravertebral spasm, but no tenderness.  The veteran could 
flex to 90 degrees and extend to 15 degrees without apparent 
pain.  He had lateral bending to 15 degrees bilaterally.  
Neurologically, heel and toe gait were normal and straight 
leg raise was negative.  The deep tendon reflexes were 2+ 
overall and peripheral sensation was intact.  The diagnosis 
was healed compression fracture of the lumbar spine.  X-rays 
were normal.

In November 1999, the veteran provided testimony at a 
personal hearing before the RO.  At that time, the veteran 
stated that his back was constantly sore.  (Transcript "T' 
at 2.)  He also attested to spasms in the top part of his 
leg, mostly on the left side.  Additionally, he felt tingling 
and numbness in his toes.  (T. at 9.)  The veteran explained 
that he worked for an ink manufacturer and that efforts were 
made to accommodate his disabilities on the job.  (T. at 3.)  
He stated that he did not make varnishes because that would 
involve lifting heavy bags of resin.  The veteran stated that 
he occasionally lost time at work due to his back disability.  

A February 2000 VA outpatient treatment report indicates a 
new onset of back pain.  He denied numbness or tingling.  
Objectively, his dorsiflexion and plantarflexion were 5/5 and 
equal.  His sensation was intact to light touch throughout 
the lower extremities.  There was no clonus and no Babinski.  
Deep tendon reflexes were 2+/4 at the knee and 1+/4 at the 
ankle bilaterally and symmetrically.  He was able to heel and 
toe walk.  Straight leg raise was negative from the seated 
position but was positive on the left when supine, at about 
40 degrees.  The impression was back strain.  It was noted 
that the veteran was taking anti-inflammatories.  
Additionally, the treatment plan included the prescription of 
Robaxin for muscle spasms in the back.

A November 2000 VA record notes complaints of pain and 
tingling in the left calf and on the bottom of the foot.  
Diagnostic studies were undertaken to rule out intermuscular 
lesion.  

The veteran was again examined by VA in January 2005.  At 
that time, he complained of low back pain that radiated into 
both thighs.  Such radiation was intermittent.  The veteran's 
back pain would last for about two days and was described as 
a dull pain.  He rated the pain as a 2 out of 10 in 
intensity.  Regarding pain management, the veteran took 
tramadol 50 mg three times daily, and motrin 600 mg twice 
daily.  

The veteran also reported flare-ups of back pain, occurring 
every two weeks with overuse.  During a flare-up, his pain 
was a 10 out of 10.  The duration of each flare-up was one to 
two days.  

Regarding functionality, the veteran did not wear a brace or 
use any assistive devices.  He could walk a half-mile without 
difficulty and he was not unsteady.  He denied falling down.  
His back disability did not affect his ability to walk, eat, 
groom, bathe, toilet or dress.  He had to partially quit work 
because of back pain.  His job kept him on his feet, which 
exacerbated his symptoms.  He gave up recreational activities 
such as basketball, football and softball.

Objectively, there was marked spasm and tenderness in the 
bilateral paraspinous muscles.  He had forward flexion from 0 
to 80 degrees, with pain.  He had extension from 0 to 5 
degrees, with marked pain.  It was necessary to then pause 
the examination for several minutes because of the amount of 
spasm that motion caused.  Left and right lateral flexion was 
from 0 to 20 degrees with pain at the end.  Left lateral 
rotation was from was from 0 to 20 degrees with pain, and 
right lateral rotation was from was from 0 to 50 degrees with 
pain.  The veteran's gait was antalgic and he had a pelvic 
tilt when he stood, due to a shortening of his right leg.  

Upon sensory examination, the veteran could not feel pinprick 
in the lateral aspect of the right leg.  The area of deficit 
was 10 cm by 4 cm.  Such loss of sensation did not appear to 
be radicular.  Deep tendon reflexes were 2/4 at the knee and 
ankles.  Lasegue was positive on the left.

Motor examination showed decreased strength in the quadriceps 
and hamstrings of the right leg.  There was also decreased 
strength in plantarflexion and dorsiflexion on the right.  
The left side had normal strength.  

Following the evaluation, the veteran was diagnosed with 
degenerative arthritis of the lumbar spine.  

Analysis

The veteran is currently assigned a 20 percent evaluation for 
a compression fracture, L3-4.  It is noted that the schedular 
criteria for rating disabilities of the spine were revised 
during the pendency of this appeal, effective September 26, 
2003.  (Another amendment, pertaining to intervertebral disc 
syndrome became effective September 23, 2002.  However, as 
the competent evidence fails to establish intervertebral disc 
syndrome or degenerative disc disease, consideration of such 
Code provisions is not necessary here.)    

Prior to September 26, 2003, the veteran's compression 
fracture, L3-4 was evaluated under Diagnostic Code 5295.  
Under that Code section, a 20 percent rating is warranted 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Thus, in order to be entitled to the next-higher 40 percent 
evaluation under Diagnostic Code 5295, as it existed prior to 
September 26, 2003, the record must establish severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion

The evidence of record does reveal a listing of the lumbar 
spine to the right.  However, this is not a listing of the 
whole spine.  Moreover, there is no finding of positive 
Goldthwaite's sign.  Additionally, there is no showing of 
marked limitation of forward bending.  To the contrary, the 
veteran could flex to 90 degrees upon VA examination in 
October 1998 and could flex to 80 degrees upon VA examination 
in January 2005.  Furthermore, there is no showing of 
abnormal mobility.  The evidence does demonstrate 
degenerative changes, but, based on the totality of the facts 
as just described, the veteran's overall disability picture 
is consistent with the presently assigned 20 percent 
evaluation.  

The Board has also considered whether, prior to September 26, 
2003, a rating in excess of 20 percent is possible through 
the application of alternate Diagnostic codes.  As the 
disability at issue does not involve residuals of spinal cord 
involvement, or demonstrable deformity of a vertebral body, 
Diagnostic code 5285 is not for application, except to the 
extent that it directs the rater to code sections evaluating 
limitation of motion or muscle spasm.  As there is no showing 
of ankylosis, Diagnostic Codes 5286 and 5289 are not 
relevant.  Finally, there is no showing of severe limitation 
of lumbar motion such as to justify an increase pursuant to 
Diagnostic Code 5292.  No other Code sections apply.  

Now the Board will consider whether the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), effective September 26, 2003, might serve as 
a basis for a higher rating for the veteran's compression 
fracture, L3-4.  

With respect to the lumbar spine, the next-higher evaluation 
afforded under the General Rating Formula is 40 percent.  To 
achieve such rating, the evidence must demonstrate forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Regarding range of motion, VA examination in October 1998 
shows forward flexion to 90 degrees.  In January 2005 he 
could flex to 80 degrees.  In either case, the degree of 
limitation is not sufficient to warrant a 40 percent rating 
under the General Rating Formula.  Moreover, there is no 
showing of ankylosis.

In finding that an increased rating is not for application 
under the General Rating Formula, the Board has considered 
the veteran's complaints of pain, which have been objectively 
verified and for which he is on several medications.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  However, despite such considerations, the 
veteran's overall disability picture is consistent with the 
present 20 percent rating.  Again, the veteran ambulates 
without a back brace or other assistive devises and can walk 
for about half a mile without difficulty.  Additionally, the 
veteran was not unsteady and he denied falling down.  
Moreover, his back disability did not affect his ability to 
walk, eat, groom, bathe, toilet or dress.

In conclusion, the currently assigned 20 percent evaluation 
for a compression fracture, L3-4, is appropriate and there is 
no basis for a higher rating under either the old or revised 
versions of the rating schedule.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the back 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right leg shortening, residual of a fracture of the right 
tibia, is denied.  

Entitlement to an initial 20 percent rating for traumatic 
arthritis of the right ankle is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
compression fracture at L3-4, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


